              Case 2:20-cv-02230-DJH Document 8 Filed 12/04/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Robin Athlyn Thompson,                              No. CV-20-02230-PHX-DJH
10                       Plaintiff,                          ORDER
11       v.
12       Randall Nunley, et al.,
13                       Defendants.
14
15               Pending before the Court is pro se Plaintiff’s Application to Proceed in Court
16   Without Prepaying Fees or Costs (Doc. 2). Upon review, Plaintiff’s Application, signed
17   under penalty of perjury, indicates that Plaintiff is financially unable to pay the filing fee.
18   The Court will grant the Plaintiff’s Application and allow her to proceed in forma pauperis
19   (“IFP”). Pursuant to 28 U.S.C. § 1915(e)(2), the Court will proceed to screen Plaintiff’s
20   First Amended Complaint (“FAC”) (Doc. 7).
21   I.          Legal Standard
22               When a party has been granted IFP status, the Court must review the complaint to
23   determine whether the action:
24               (i) is frivolous or malicious;
25               (ii) fails to state a claim on which relief may be granted; or
26               (iii) seeks monetary relief against a defendant who is immune from such relief.

27   See 28 U.S.C. § 1915(e)(2)(B).1 In conducting such a review, “[i]t is . . . clear that section

28
     1
          “While much of § 1915 outlines how prisoners can file proceedings in forma pauperis,
       Case 2:20-cv-02230-DJH Document 8 Filed 12/04/20 Page 2 of 5



 1   1915(e) not only permits but requires a district court to dismiss an [IFP] complaint that
 2   fails to state a claim.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citation
 3   omitted).
 4          Rule 8(a) of the Federal Rules of Civil Procedure require complaints to contain “a
 5   short and plain statement of the claim showing that the pleader is entitled to relief.” While
 6   Rule 8 does not demand detailed factual allegations, “it demands more than an unadorned,
 7   the defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 8   (2009).2 “Threadbare recitals of the elements of a cause of action, supported by mere
 9   conclusory statements, do not suffice.” Id. A complaint “must contain sufficient factual
10   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. (quoting
11   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible “when

12   the plaintiff pleads factual content that allows the court to draw the reasonable inference

13   that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

14   556). A complaint that provides “labels and conclusions” or “a formulaic recitation of the

15   elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor will a complaint

16   suffice if it presents nothing more than “naked assertions” without “further factual
     enhancement.” Id. at 557.
17
            In addition, the Court must interpret the facts alleged in the complaint in the light
18
     most favorable to the plaintiff, while also accepting all well-pleaded factual allegations as
19
     true. Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000). That rule does not apply,
20
     however, to legal conclusions. Iqbal, 556 U.S. at 678. The Court is mindful that it must
21
22   §1915(e) applies to all in forma pauperis proceedings, not just those filed by prisoners.”
23   Long v. Maricopa Cmty. College Dist., 2012 WL 588965, at *1 (D. Ariz. Feb. 22, 2012)
     (citing Lopez v. Smith, 203 F.3d 1122, 1126 n. 7 (9th Cir. 2000) (“[S]ection 1915(e) applies
24   to all in forma pauperis complaints[.]”); see also Calhoun v. Stahl, 254 F.3d 845 (9th Cir.
25   2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”)
     (citation omitted). Therefore, section 1915 applies to this non-prisoner IFP complaint.
26   2
        “Although the Iqbal Court was addressing pleading standards in the context of a Rule
     12(b)(6) motion, the Court finds that those standards also apply in the initial screening of
27
     a complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A since Iqbal discusses the
28   general pleading standards of Rule 8, which apply in all civil actions.” McLemore v. Dennis
     Dillon Automotive Group, Inc., 2013 WL 97767, at *2 n. 1 (D. Idaho Jan. 8, 2013).

                                                   -2-
           Case 2:20-cv-02230-DJH Document 8 Filed 12/04/20 Page 3 of 5



 1   “construe pro se filings liberally when evaluating them under Iqbal.” Jackson v. Barnes,
 2   749 F.3d 755, 763-64 (9th Cir. 2014) (quoting Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.
 3   2010)).
 4   II.      Discussion
 5            At the heart of Plaintiff’s FAC appears to be a medical malpractice claim brought
 6   against her dentist for an allegedly negligent dental operation. (Doc. 7 at 22). Although the
 7   Complaint claims to invoke this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332,
 8   both Plaintiff and many Defendants are alleged to be Arizona residents. (Id. at 2–3).
 9   Because these parties are from the same state, diversity jurisdiction is unavailable. See
10   Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).
11            Under a liberal reading, however, the FAC may be invoking this Court’s federal-

12   question jurisdiction. Plaintiff cites 18 U.S.C. § 1961 et seq. (Doc. 7 at 46). And under 18

13   U.S.C. § 1964, there is a federal civil right of action for any person injured by a violation

14   of § 1962, which prohibits racketeering. But no facts in this FAC plead factual content that

15   allow the Court to draw a reasonable inference that any Defendants are liable to Plaintiff

16   for racketeering. See Twombly, 550 U.S. at 556. Therefore, the Court finds no plausible
     claim under 18 U.S.C. § 1964 and will dismiss it.
17
              The FAC contains no other federal causes of action. And all the remaining claims
18
     are state law causes of action, such as negligence and fraud. These state-law causes of
19
     action fall under the Court’s supplemental jurisdiction, which the Court may and should
20
     decline to invoke when each federal claim is dismissed before trial. 28 U.S.C. § 1367(c)(3);
21
     United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); Acri v. Varian Assocs.,
22
     Inc., 114 F.3d 999, 1000 (9th Cir. 1997). Here, the Court will decline to exercise
23
     jurisdiction over the remaining state-law claims, and it will dismiss the entire FAC.
24
     III. Leave to Amend
25
              In this Circuit, if “it is not ‘absolutely clear’ that [Plaintiff] could not cure [the
26
     Complaint’s] deficiencies by amendment,” the Court will give her a chance to cure them.
27
     See Jackson v. Barnes, 749 F.3d 755, 767 (9th Cir. 2014) (citations omitted); see also
28
     Lopez, 203 F.3d at 1131 (en banc) (internal quotation marks and citations omitted) (holding


                                                   -3-
         Case 2:20-cv-02230-DJH Document 8 Filed 12/04/20 Page 4 of 5



 1   that a pro se litigant must be given leave to amend the complaint “if it appears at all possible
 2   that the plaintiff can correct the defect” in the complaint); Fed. R. Civ. P. 15(a)(2) (leave
 3   to amend should be “freely” given “when justice so requires”).
 4          If Plaintiff believes she can amend her FAC to solve the deficiencies noted above,
 5   then she may file a second amended complaint. Plaintiff’s amended complaint should
 6   follow the form detailed in Rule 7.1 of the Local Rules of Civil Procedure (“LRCiv”).
 7   Examples of different types of complaints demonstrating the proper form can be found in
 8   the appendix of forms that is contained with the Federal Rules of Civil Procedure (forms
 9   11–21).3 Each claim or cause of action must be set forth in a separate count. Plaintiff
10   should bear in mind that the Federal Rules of Civil Procedure require a short and
11   plain statement of the grounds for the Court’s jurisdiction and a short and plain

12   statement of the claim showing she is entitled to relief. Fed. R. Civ. P. 8. A longer

13   complaint is not necessarily a better one. Finally, the Court recommends Plaintiff review

14   the information available in the District Court’s Handbook for Self-Represented Litigants,

15   which is available online.4

16          Within thirty (30) days from the date of entry of this Order, Plaintiff may submit
     an amended complaint. Plaintiff must clearly designate on the face of the document that it
17
     is the “Second Amended Complaint.” This amended complaint must be retyped or
18
     rewritten in its entirety and may not incorporate any part of the original Complaint by
19
     reference. Plaintiff should also be aware that “an amended complaint supersedes the
20
     original complaint and renders it without legal effect[.]” Lacey v. Maricopa County, 693
21
     F.3d 896, 927 (9th Cir. 2012) (en banc). Thus, after amendment, the Court will treat an
22
     original complaint as nonexistent. Id. at 925.
23
     IV. Warning
24
            Plaintiff is advised that if she elects to file a second amended complaint but fails to
25
26   3
      Those forms as well as the Federal Rules of Civil Procedure and the Local Rules, as well
     as other information for individuals filing without an attorney may be found on the District
27   Court's internet web page at www.azd.uscourts.gov/.
28   4
       The Handbook may be found at http://www.azd.uscourts.gov/handbook-self-represented-
     litigants.

                                                  -4-
       Case 2:20-cv-02230-DJH Document 8 Filed 12/04/20 Page 5 of 5



 1   comply with the Court’s instructions explained in this Order, the action will be dismissed
 2   pursuant to section 28 U.S.C. § 1915(e) and/or Rule 41(b) of the Federal Rules of Civil
 3   Procedure. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (affirming dismissal
 4   with prejudice of amended complaint that did not comply with Rule 8(a)). If Plaintiff fails
 5   to prosecute this action, or if she fails to comply with the rules or any court order, the Court
 6   may dismiss the action with prejudice pursuant to Rule 41(b) of the Federal Rule of Civil
 7   Procedure. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992); Ghazali v. Moran,
 8   46 F.3d 52, 54 (9th Cir. 1995).
 9          Accordingly,
10          IT IS HEREBY ORDERED that the Application to Proceed in District Court
11   Without Prepaying Fees or Costs (Doc. 2) is GRANTED.

12          IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint (Doc. 7)

13   is dismissed with leave to file a Second Amended Complaint within thirty (30) days of the

14   date this Order is entered;

15          IT IS FURTHER ORDERED that if Plaintiff does not file a Second Amended

16   Complaint within thirty (30) days of the date this Order is entered, the Clerk of Court shall
     dismiss this action without further order of this Court; and
17
            IT IS FINALLY ORDERED that if Plaintiff elects to file a Second Amended
18
     Complaint, it may not be served until and unless the Court issues an Order screening the
19
     amended complaint pursuant to 28 U.S.C. § 1915(e)(2).
20
            Dated this 3rd day of December, 2020.
21
22
23
24                                                  Honorable Diane J. Humetewa
                                                    United States District Judge
25
26
27
28


                                                  -5-
